DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Closest prior art, Cameron et al (US 2014/0278078) discloses utilizing reference direction to determine angle of the crane, but does not disclose “receive[ing] an input operation of inputting a correction angle for correcting an operation direction of the work apparatus operated by an operation of the first operation section, the input operation being performed by changing an operation direction reference with respect to a vehicle direction reference for the work vehicle” (¶55). It also discloses reference point to determine crane pivot point or pointing angle of the crane, but it does not disclose “receive[ing] an input operation of inputting a correction angle for correcting an operation direction of the work apparatus operated by an operation of the first operation section, the input operation being performed by changing an operation direction reference with respect to a vehicle direction reference for the work vehicle” (¶47).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693. The examiner can normally be reached 7 am- 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/Examiner, Art Unit 2486